Title: From Hannah Phillips Cushing to Abigail Smith Adams, 11 May 1808
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Scituate May the 11th. 1808.

I had the happiness of receiving your excellent letter at Middleton, for which my heart is alive to gratitude. My dear Connexions were thankful for your kind rememberance of them. We returned home last week, & expect to set out for Portsmouth next Mony, when we hope to have the satisfaction of passing some social hours at Your Mansion. Excuse the brevity of this my Dear Friend, as many cares devolve upon me at present. My Dear Sisters Mrs Bowers, & Mrs Jackson are hear. They unight with me in every sentiment of respect to you, & the President
H Cushing